DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments submitted 10/17/22 have been fully and carefully considered.
The claim rejections under 35 USC 112(b) are withdrawn in view of applicant’s amendments and arguments submitted 10/17/22.
Regarding claim rejections under 35 USC 103 over Machhammer et al (US 2012/0292176) taken in combination with Wright (US 7,357,849) applicant reviews teachings of Machhammer and Wright and the admitted deficiency of Machhammer as not explicitly teachings a compressor (see arguments page 9, 2nd paragraph through page 10,2nd paragraph).
Applicant argues that modifying Machhammer as proposed by adding the fan of Wright into Machhammer would not arrive at the claimed configuration where “spray dryer connected to said compressor” (see arguments page 10, 3rd paragraph, through page 11, 1st paragraph). This is not found persuasive. Respectfully the phrase “connected to” is given broadest reasonable interpretation in view of the specification, and it is noted that the proposed locations of the fans shown in applicant’s modified drawing in the arguments on Page 10 do show “spray dryer connected to said compressor”, because the fan locations in the modified drawing in the arguments on page 10 are connected to the spray dryer indirectly through a line. Furthermore, in applicant’s Fig 1 (recreated below), the disclosed compressor 22 is also “connected to” the spray dryer 28 through a line 24, similarly to the proposed change of Machhammer with Wright.

    PNG
    media_image1.png
    784
    493
    media_image1.png
    Greyscale

Applicant argues that a fan as disclosed by Wright cannot be equated to a compressor as recited in the pending claims, because a fan moves large amounts of gas with a low increase in pressure that is typically operated through a motor via electricity while maintaining a low pressure, whereas a compressor increases pressure of a gas by reducing its volume thereby following the thermodynamic rules, thereby being used primarily to increase pressure for the spray dryer rather than promote flow (see arguments page 11, 2nd paragraph, through page 12, 1st paragraph). This is not found persuasive. Respectfully a fan does provide some compression of a gas, necessarily, by imparting work and small positive pressure within the closed line downstream of the fan 46, as shown by Wright would necessarily provide compression as well as change in pressure and volume. Furthermore as shown in Wright, Fig 1, recreated below, the diagrammatic structure of Fan 46, as compared with the diagrammatic structure of Compressor 22, in applicant’s disclosure, is similar (a circle within a circle), because one of ordinary skill in the art understands the design of a fan/compressor can be used interchangeably, and the skilled artisan would be expected to explore known compressors/fans fit for purpose of moving gas and ensuring circulation of carrier gas in modified Machhammer. Lastly, there is no claimed pressure nor temperature in the instantly pending claims, therefore under broadest reasonable interpretation the skilled artisan executing the proposed modification would be expected to meet the claimed compressor to ensure movement of the carrier gas in modified Machhammer.
 
    PNG
    media_image2.png
    645
    869
    media_image2.png
    Greyscale

This action will be made final, updated for amendments to the claims.
Examiner Comment / Provisional Rejection
Withdrawn Claim 21 would be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because withdrawn claim 21 depends upon canceled claim 20 and should depend upon claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8-9 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machhammer et al (US 2012/0292176) taken in combination with Wright (US 7,357,849).
Regarding claim 1, Machhammer teaches a water treatment system (saline water demineralization, see title, abstract) comprising:
a gas intake (“Carrier gas” inlet location, see Fig 1), a gas cooler connected to said gas intake (“Heat transfer (condensation)” where gas is cooled and water condensed out, see Fig 1 [0203]), a spray dryer connected to the gas intake (“Evaporation”, is the saturator 8 where water is sprayed via sprayers, see Figs 1-2, [0203]), a primary heat exchanger (“preheating”, see Fig 1, [0203]) connected to said spray dryer, and a brine intake (“Salt water”, see Fig 1, [0203]) connected to said primary heat exchanger. Machhammer shows the carrier gas moves in a preferential direction through the circuit (see Figs 1 and 2). 
However, Machhammer does not explicitly show a compressor connected to said gas cooler to provide the directional flow of the carrier gas shown in Figs 1 and 2.
Wright teaches a method for separating solids from liquids via spray evaporation (see title, abstract), Wright teaches air is used as carrier gas for the spray evaporator 28, the air moved by fan 46 into evaporator, and recirculated via fan 70 and line 76 back to inlet of evaporator 28 (see Fig 1, C4:L8-30, C4:L65-66, C5:L61-63, C6:L25-31).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Machhammer to ensure proper circulation direction of carrier gas of Machhammer with the teachings of Wright by utilizing fan/compressor of Wright in the circuits of Machhammer to ensure proper carrier gas flow direction of Machhammer.
Regarding claim 2, in modified Machhammer said compressor is connected to said spray dryer.
Regarding claim 3, in modified Machhammer said gas intake is connected to a source of gas (“Carrier Gas”).
Regarding claims 8-9, in modified Machhammer, Wright teaches the spray nozzles may be selected as spinning disc spray nozzles or pneumatic spray nozzles (see Wright C4:L43-55).
Regarding claim 14, in Machhammer brine from said brine intake passes through said primary heat exchanger and then from said primary heat exchanger to said spray dryer (see Machhammer Fig 1).
Regarding claim 15, in Machhammer water vapor from “evaporation” is provided to “Heat transfer (condensation)” where it condenses (See Fig 1), and the temperature range is related to method of operation of Machhammer which would be obvious through routine experimentation.
Regarding claims 16-17, Wright further teaches the system comprising secondary dryer 56 connected to the primary spray dryer 28, with drying chamber 56, which would be connected to said primary heat exchanger  (see Wright Fig 1, C5:L41-58), and to further include a secondary heat exchanger connected to the gas cooler would be a duplication of parts of the preheating heat exchanger of Machhammer to further heat exchange with additional heat streams as needed, which would be connected to the primary heat exchanger and spray dryer.
Regarding claim 18, the degree of salt dryness produced by modified Machhammer would be a degree of dryness determined through routine experimentation and based upon the material acted upon by the apparatus would be achieved via the combination of Machhammer, which returns salt water to ocean (see Fig 2) and Wright which achieves fully dry solids (see Fig 1).

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machhammer et al (US 2012/0292176) taken in combination with Wright (US 7,357,849) as applied above and further in combination with Duesel Jr et al (US 9,808,738).
Regarding claim 4-5, Machhammer teaches all limitations as set forth above, however Machhammer does not teach wherein said source of gas produces flue gas, nor a power plant/factory.
Duesel teaches a system for wastewater concentration using waste heat (see title, abstract), Duesel teaches wherein liquid concentrator 110 is connected with plant 400 that provides combustion flue gas (i.e. power plant) that receives flue gas through stack transfer pipe 408 provided to liquid concentrator which includes sprayers in scrubber 122 (see Fig 10, C21:L47-C22:L19).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Machhammer to select an exhaust flue gas stack from a plant as taught by Duesel as the carrier gas of Machhammer because Duesel teaches utilizing the flue gas exhaust stack from the plant utilizes waste heat that would otherwise be vented to the environment (see Duesel C21:L47-60).
Regarding claims 6-7, as the exhaust waste flue gas of Duesel is the same as that instantly claimed, the resulting temperature and compositions ranges would be expected to be substantially overlapping with the instantly claimed ranges absent a difference in the claimed flue gas.
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest a demineralization system, comprising a gas intake, a gas cooler connected to said gas intake, a compressor connected to said gas cooler, a spray dryer connected to said compressor, a primary heat exchanger, and a brine intake, wherein said flue gas source, gas cooler, and compressor are connected via conduits allowing the flue gas to flow from said gas source to said gas cooler to said compressor.
Machhammer et al (US 2012/0292176) is regarded as the closest relevant prior art, Machhammer teaches a water treatment system (saline water demineralization, see title, abstract) comprising: a gas intake (“Carrier gas” inlet location, see Fig 1), a gas cooler connected to said gas intake (“Heat transfer (condensation)” where gas is cooled and water condensed out, see Fig 1 [0203]), a spray dryer connected to the gas intake (“Evaporation”, is the saturator 8 where water is sprayed via sprayers, see Figs 1-2, [0203]), a primary heat exchanger (“preheating”, see Fig 1, [0203]), and a brine intake (“Salt water”, see Fig 1, [0203]). Machhammer shows the carrier gas moves in a preferential direction through the circuit (see Figs 1 and 2).Therefore Machhammer teaches the cooler is before the gas source in order, and does not teach wherein said flue gas source, gas cooler, and compressor are connected via conduits allowing the flue gas to flow from said gas source to said gas cooler to said compressor.
Further references cited does not teach wherein gas from a gas source is provided sequentially to gas cooler and then to the compressor as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772